                            UNITED STATES DISTRICT COURT                                   JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

 Case No.     CV 18-5400-DMG (MRWx)                                     Date    October 25, 2019

 Title B and O Logistics, Inc. v. Michael J. Cho, et al.


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                 Not Reported
              Deputy Clerk                                               Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              Not Present                                                 Not Present

Proceedings: IN CHAMBERS - ORDER DISMISSING ACTION

        In light of the parties’ Voluntary Dismissal filed on October 25, 2019 [Doc. # 35], the Court
hereby DISMISSES this action with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The
parties shall bear their own respective attorneys’ fees and costs. All scheduled dates and deadlines
are VACATED.

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk KT
